

Exhibit 10


ELEPHANT TALK COMMUNICATIONS, INC.
Convertible Promissory Note


May 26, 2006
Original Principal Amount
 
US$3,000,000.00





ELEPHANT TALK COMMUNICATIONS, INC., a California corporation (the “Company”),
for value received, promises to pay to Rising Water Capital AG, a company
registered in Zug, Switzerland (the “Holder”), located at Baarerstrasse 12, 6300
Zug, or its registered assigns, the principal sum of US$3,000,000.00 (the
“Principal Amount”). The Company will pay to the Holder Payments (defined below)
of principal and accrued interest thereon at the Interest Rate described in
Section 1 below from the date of receipt of funds under this Note, and to which
interest will be paid (computed daily on the basis of a year of 360 days and the
actual number of days elapsed), until the entire Principal Amount and accrued
interest have been paid, or until the Maturity Date described below. Payment
shall be in the coin or currency of the United State of America which at the
time of payment is legal tender for the payment of public and private debts. The
Company may, at its option, prepay this Note in whole or in part, at any time
and from time to time, without premium or penalty. All amounts received by
Holder hereunder from the Company shall be applied first to accrued interest
and, upon the payment of all accrued and unpaid interest, thereafter shall be
applied against outstanding principal. The Company will not enter into any
additional financing without the prior written approval of the Holder, and will
provide to the Holder any reasonable detailed reporting and access to all
Company information.



1.   
Term; Interest Rate. This Note shall have a term of thirty (30) months, during
which time interest on the Principal Amount will accrue from the date of this
Note at an annual interest rate of 10%. The Note will be paid in full at the end
of the thirty month term with a balloon payment of principal and interest
accrued.

2.   
Payments. The person in whose name the Note is registered at the close of
business on the last day of the calendar month preceding a Payment Date shall be
entitled to receive the Payment on the Payment Date. Payments shall be applied
first to accrued interest and, upon the payment of all accrued and unpaid
interest, thereafter shall be applied against the outstanding Principal Amount.
On the Maturity Date, the Company shall pay the Holder the entire unpaid portion
of the Principal Amount of this Note and all accrued and unpaid interest
thereon. Subject to the provisions set forth in Section 3 with respect to the
conversion of the Note into common stock of the Company, the Company may prepay
or redeem the Note at any time, in whole or in part, prior to the Maturity Date.
In case the Company desires to prepay the Note, Holder will have the option to
convert the full or partial amount of Note into Common Shares of the Company
during a thirty day period after being informed of the Company’s intention of
prepayment of the Note. This Note does not entitle the Holder to any voting or
other rights as a shareholder of the Company, or to any other rights whatsoever
except those expressly set forth herein. No dividends are payable or will accrue
on this Note.

3.  
Conversion. This Note shall be convertible during the term, in whole or in part,
into shares of common stock, no par value (the “Common Stock”), at the
conversion price of seven cents ($0.07) per share of Common Stock (the
“Conversion Price”); provided, however, that this Note shall not be convertible
during the term when the Company has insufficient authorized common stock to
issue to the Holder when a demand for conversion is made. In this regard, the
Company has agreed in Section 10 hereof to take certain steps as promptly as
practicable to assure that sufficient shares of common stock are authorized to
permit the full exercise of the Holder’s conversion rights.

4.   
Security. The Note will be secured by shares owned or to be owned by the Company
in the entities Elephant Talk Network Consulting Limited, ET Middle East &
Africa FZ-LLC and ETC Holding, AG.

5.  
Default.

a)  
Events of Default. Each of the following shall constitute an event of default
(an “Event of Default”) under this Note:

1.  
The failure to make any Payment to the Holder, as required by Section 2 above,
when the same becomes due and payable, and the continuance of such failure for a
period of thirty (30) days after such payment becomes due.


 




--------------------------------------------------------------------------------






2.  
The failure to pay the portion of the Principal Amount of this Note remaining
unpaid on the Maturity Date and all accrued and unpaid interest thereon, as
required by Section 2 above, when the same becomes due and payable, and the
continuance of such failure for a period of thirty (30) days after such payment
becomes due.

3.  
The failure on the part of the Company duly to perform or observe any other
agreement, covenant, term or condition hereof which nonperformance or
nonobservance has continued for a period of ninety (90) days after written
notice specifying the nonperformance or nonobservance is received by the Company
from the holder of the Note.

4.  
Commencement by the Company of a voluntary case or other proceeding seeking
liquidation, reorganization, or other relief with respect to itself or its debts
under any bankruptcy, insolvency, or other similar laws now or hereafter in
effect seeking the appointment of a trustee, receiver, liquidator, custodian, or
other similar official of it or any substantial part of its property, or consent
by the Company to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or the making of a general assignment for the benefit of creditors,
or a failure generally to pay its debts as they become due.

5.  
An involuntary case or other proceeding shall be commenced against the Company
seeking liquidation, reorganization, or other relief with respect to it or its
debts under any bankruptcy, insolvency, or other similar laws now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian, or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of ninety (90) consecutive days.

6.  
The Company shall have, after six months from the date of this Note, failed to
file with the U.S. Securities and Exchange Commission a Definitive Information
Statement on Schedule 14C or shall have failed to mail the same to shareholders,
which filing and mailing relates to an amendment to its Articles of
Incorporation to increase the number of authorized shares from 250 million
shares of common stock to 650 million shares of common stock It shall also
constitute an Event of Default if the Company shall fail to amend, within six
months of the date of this Note, its Articles of Incorporation to increase its
authorized common stock with the Office of the Secretary of State of California.

b)  
Remedy: Acceleration and Conversion. Upon the occurrence and continuance of an
Event of Default, the Holder of the Note may, by notice in writing to the
Company, declare the entire unpaid principal of the Note to be, and all of the
unpaid principal of the Note shall then be, forthwith due and payable together
with interest accrued thereon. Thereafter, the remedy of the Holder in the event
of nonpayment by the Company shall be conversion of this Note into Common Stock
in accordance with Section 3 above or take the securities in Section 4 as
payment towards the unpaid principal of the Note together with interest accrued
thereon.

c)  
Waiver. The Holder of the Note may by written notice to the Company waive any
past Event of Default and its consequences. On waiver, the underlying Event of
Default shall be deemed cured for all purposes of the Note. No waiver shall
extend to a subsequent or other Event of Default, or impair any right consequent
thereto.

d)   
Rescission of Acceleration. The Holder of the Note may by written notice to the
Company rescind and annul a declaration of acceleration if the Company pays all
accrued interest on the Note then outstanding and the unpaid portion of the
Principal Amount of the Note then outstanding which have become due otherwise
than by the declaration. No rescission and annulment shall extend to a
subsequent or other Event of Default, or impair any right consequent thereto.

6.   
Payment; Waiver. The Company shall make Payments of the Principal Amount and
interest on this Note pursuant to the terms of Sections 1 and 2 above. Payment
shall be made by check mailed to the registered Holder in accordance with
Section 11, without presentment of the Note and without notation of payment
being made on the Note. The Company hereby waives grace, notice of intent to
accelerate, protest, demand, presentment for payment and diligence in the
collection of this Note, and in the filing of suit hereon. It is further agreed
that upon this Note becoming due or being declared due and upon the same being
placed in the hands of attorneys for collection, collected by suit, or collected
through a court of bankruptcy, the Company agrees to pay a reasonable amount as
collection or attorneys’ fees.


 



- 2 -

--------------------------------------------------------------------------------






7.   
Transfer. This Note is transferable only on the books of the Company (at its
office or agency to be maintained in the Hong Kong Special Administrative Region
of the People’s Republic of China) by the registered Holder in person or by his
attorney duly authorized in writing, on surrender of this Note properly
endorsed. No service charge shall be made for any registration of transfer or
exchange of this Note, but the Company may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any transfer, registration or transfer or exchange.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER ANY APPLICABLE STATE LAW. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE RE-OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933 AND THE STATE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING
JURISDICTION THEREOF OR (B) A PRIOR OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION WITH RESPECT
THERETO.

8.   
Registered Owner. Prior to the presentment for registration of transfer of this
Note, the Company and any agent of the Company may treat the registered Holder
as the absolute owner of this Note for all purposes, whether or not the Note is
overdue. Neither the Company nor the agent shall be affected by any notice to
the contrary (including any notation of ownership or other writing on the Note
made by anyone other than the Company).

9.  
No Recourse. No recourse shall be had for payment of the principal or interest
on this Note, or for any claim based hereon against an incorporator,
stockholder, officer or director as such (whether past, present or future) of
the Company or any successor corporation, either directly through the Company or
successor corporation or otherwise, whether by virtue of a constitution, statute
or rule of law or by the enforcement of an assessment or penalty or otherwise.
All such liability is expressly released and waived by the acceptance of this
Note and as part of the consideration for its issuance.

10.  
SEC Filings and Amendment to Articles of Incorporation. The Company hereby
agrees that it shall make all necessary filings with the U.S. Securities and
Exchange Commission and the Office of the Secretary of State of California to
perfect an amendment to its Articles of Incorporation in order to increase its
authorized shares from 250 million shares of common stock to 650 million shares
of common stock, all such actions to be undertaken as promptly as practicable so
that the Holder will enjoy a full conversion privilege.

11.  
Notices; Addresses. All notices to the Holder or to the Company shall be given
in writing by first class mail, postage prepaid, addressed: (1) if to the
Holder, at its address most recently furnished by it to the Company for that
purpose; or (2) if to the Company, at its principal executive offices located at
438 East Katella Avenue, Suite 217, Orange, California 92867 (Attention: Mr.
Russelle Choi) or at such other address as the Company may specify by notice to
the Holder. Notice shall be deemed given at the time so mailed. A notice by the
Company of change of address of its office or agency for any payment on this
Note shall be given at least ten business days before the date the change is to
become effective, and shall specify such date. Checks may be sent to Holders by
first class mail, postage prepaid, to the address indicated in clause (1) and
shall be deemed delivered at the time so mailed.

12.  
Maximum Interest Rate. It is expressly stipulated and agreed to be the intent of
the Company and Holder at all times to comply with applicable California law
governing the maximum rate or amount of interest payable on or in connection
with this Note (or applicable United States federal law to the extent that it
permits the Holder to contract for, charge, take, reserve or receive a greater
amount of interest than under California law). If the applicable law is ever
judicially interpreted so as to render usurious any amount called for under this
Note, or if acceleration of the maturity of this Note or any prepayment by the
Company results in the Company having paid or the Holder having received any
interest in excess of that permitted by law, then it is the express intent of
the Company and Holder that all excess amounts theretofore collected by the
Holder be credited on the principal balance of this Note (or, if this Note has
been or would thereby be paid in full, refunded to the Company), and the
provisions of this Note immediately be deemed reformed and the amounts
thereafter collectible hereunder reduced, without the necessity of the execution
of any new document, so as to comply with the applicable law, but so as to
permit the recovery of the fullest amount otherwise called for hereunder and
thereunder.


 



- 3 -

--------------------------------------------------------------------------------



The right to accelerate maturity of this Note or any other indebtedness does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration, and Holder does not intend to collect any
unearned interest in the event of acceleration. All sums or detention of the
indebtedness evidenced hereby shall, to the extent permitted by applicable law,
be amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the applicable usury ceiling.

13.  
Successors. All the covenants, stipulations, promises, agreements and
obligations under this Note by or of the Company shall bind the Company’s
successors and assigns whether so expressed or not.

14.  
Headings. The headings used in this Note have been inserted for convenience of
reference only and do not define or limit the provisions hereof.

15.  
Governing Law. This Note shall be governed by and construed in accordance with
the Laws of the State of California applicable to an agreement executed and
performed in such State without giving effect to the conflicts of laws
principles thereof; and the courts of such state and the applicable United
States District Court shall be the exclusive courts of jurisdiction and venue
for any litigation, special proceeding or other proceeding as between the
parties that may be brought, or arise out of, in connection with, or by reason
of this Agreement. The Holder hereby consents to the jurisdiction of such
courts.



ELEPHANT TALK COMMUNICATIONS, INC.
 


Dated as of the 26th day of May, 2006
By: /s/ Russelle Choi
 
Russelle Choi
 
President




 




Convertible Note - RWC (May 26, 2006)

